Citation Nr: 1606591	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include atrial fibrillation, global or tachycardia-induced cardiomyopathy, and congestive heart failure (CHF) (claimed as ischemic heart disease), to include as due to exposure to Agent Orange.

2. Entitlement to service connection for status post removal of a sebaceous cyst of the neck, to include as due to exposure to Agent Orange.

3. Entitlement to service connection for removal of a cyst of the tongue, to include as due to exposure to Agent Orange.

4. Entitlement to service connection for removal of a cyst of the back, to include as due to exposure to Agent Orange.

5. Entitlement to service connection for a lung nodule, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In February 2015, the Board denied these claims. The Veteran then appealed to the Court of Appeals for Veterans Claims (the Court). In November 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension has been raised by a July 2012 statement and was previously referred to the AOJ in the Board's February 2015 decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR stated that remand was required to allow VA to obtain the Veteran's VA treatment records from the Boise and Portland VA medical centers. Additionally, the JMR stated that remand was required in order to allow the Board to more fully explain why VA was not obligated to afford the Veteran VA medical examinations for his cyst and lung disorders. The Board will remand these claims for VA medical examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Boise and Portland VA Medical Centers and associate them with the Veteran's claims file.

2. Schedule the Veteran for a medical examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has or had a sebaceous cyst of the neck, a cyst of the tongue, and/or a cyst of the back that had their onset during or were aggravated during active service or are otherwise related to active service, including his presumed exposure to Agent Orange. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for current or former cyst of the neck, tongue, and back or residuals thereof found. For any diagnosed cyst disorder, the examiner should provide an opinion as to whether the cyst disorder began during service, was chronically worsened during service or is related to any incident of service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

*The Veteran's July 1967 report of medical examination showed all normal systems.

*The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

*The Veteran has submitted a picture that he contends shows a cyst on his neck in 1968 during active military service.

*The Veteran's June 1970 separation Report of Medical History states that he "used to have boils."

*The Veteran's private treatment records from Ketchum Medical Clinic show that he had a large cyst on the back of his neck that was removed in July 1976. 

*In April 2001 the Veteran had biopsies of two specimens on his right thigh and right buttock. The diagnosis was severely atypical nexus and fibroepiteliomatous polyp.

*The Veteran's April 2008 x-rays showed density overlying mid thoracic spine on lateral view that was presumed to be spurring but a parenchymal lesion could not be absolutely ruled out. 

*The Veteran was seen by a dermatologist in April 2011. The doctor stated that "[s]ince he is a light skinned Caucasian with an unusual eruption moderately severe I would be willing to at least point out that this is possibly related to Agent Orange but I cannot say with certainty but there is a possibility in my mind."

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

Does the Veteran have any current or residuals of cysts of the neck, tongue, and/or back that were caused by or aggravated by his military service?

Does the Veteran have any current or residuals of cysts of the neck, tongue, and/or back that were caused by or aggravated by Agent Orange exposure?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Schedule the Veteran for a medical examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a lung disorder that had its onset during or was aggravated during active service or are otherwise related to active service including his presumed exposure to Agent Orange. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each lung disorder found. For any diagnosed lung disorder, the examiner should provide an opinion as to whether the lung disorder began during service, was chronically worsened during service or is related to any incident of service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

*The Veteran's July 1967 report of medical examination showed all normal systems.

*The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

*The Veteran's April 2008 x-ray results showed minimal scarring versus subsegmental atelectasis in left costophrenic angle. 

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

Does the Veteran have lung disorder that was caused by or aggravated by his military service?

Does the Veteran have any lung disorder that was caused by or aggravated by Agent Orange exposure?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claims remaining on appeal. If the benefit sought in connection with the claims remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

